297 S.W.3d 647 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Horace CHILTON, Defendant/Appellant.
No. ED 91350.
Missouri Court of Appeals, Eastern District, Division One.
November 17, 2009.
Elizabeth E. Ahsmuhs, Assistant Circuit Attorney, St. Louis, MO, for respondent.
Lisa M. Stroup, St. Louis, MO, for appellant.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A. BAKER, J.


*648 ORDER

PER CURIAM.
Defendant appeals from a judgment entered upon a jury verdict finding him guilty of child molestation in the second degree, in violation of section 566.068 RSMo (2000). The trial court sentenced defendant to six months in jail, suspended the execution of the sentence, and placed him on two years probation.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).
The state's pending motions, taken with the case, are denied as moot.